      Case:16-07964-MCF13 Doc#:218 Filed:01/22/21 Entered:01/22/21 14:07:44                             Desc:
                          Order Granting (Generic) Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:
                                                            Case No. 16−07964 MCF
SAMUEL CENTENO GONZALEZ
dba CENTENO CRAFT & HOBBIE SUPPLIES, dba
SAMUEL CENTENO GONZALEZ                                     Chapter 13


xxx−xx−1169
                                                            FILED & ENTERED ON 1/22/21

                         Debtor(s)



                                                       ORDER

The motion filed by Debtor requesting extension of time of (30) days to investigate and as needed, oppose motion to
withdraw at docket #216 (docket #217) is hereby granted Order due by February 22, 2021..

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Friday, January 22, 2021 .
